Citation Nr: 1126500	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  10-27 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether the termination of the Veteran's total disability evaluation based on individual unemployability (TDIU) was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in September 2010.  A transcript of the hearing is associated with the claims folder.

The Veteran requested that the hearing record be kept open for 30 days to allow him to submit additional evidence.  The record was kept open; however, the Veteran has not submitted any additional evidence as of the date of this decision.

The issue of entitlement to service connection for tinnitus has been raised by the record.  Specifically, a general medical examiner provided a diagnosis of bilateral tinnitus in August 2008.  The examiner said it was at least as likely as not that the tinnitus was the result of the explosion that injured the Veteran in service.  The issue has not yet been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran was granted entitlement to a TDIU rating in March 2007, effective from February 7, 2007.  His combined service-connected disability rating was 70 percent.  His disabilities included posttraumatic stress disorder (PTSD), rated as 50 percent disabling, left transtibial amputation, rated as 40 percent disabling, and residuals of right thumb dislocation, with scar, rated as 10 percent disabling.  The disabilities also included a scar of the left medial thigh, scar of the right medial thigh, and scars, multiple left residual stump, secondary to multiple fragment wounds, healed without demonstrable sequelae, all rated at the noncompensable level.  The Veteran also received special monthly compensation on account of the anatomical loss of one foot.

2.  The Veteran failed to report for a necessary VA examination in April 2009.

3.  The Veteran was notified of the proposed discontinuance of his TDIU rating on April 27, 2009.  The basis for the proposed discontinuance was his failure to report for a scheduled VA examination.  

4.  A VA outpatient record dated in April 2009, and received in May 2009, reported that the Veteran was employed.  The report, however, did not disclose the details of his employment.  

5.  The Veteran was notified by letter dated April 29, 2009, in pertinent part, that he would be scheduled for an examination and that missing the examination, without good cause, would require the RO to stop or reduce payments depending on what medical evidence on file showed about each disability.  Notice that the Veteran failed to report for examination was subsequently received by the RO in May 2009.

6.  A Report of Contact from June 9, 2009, established that the Veteran said he had not received notice of his examinations and was willing to report for a scheduled examination.  

7.  A Report of Contact from June 10, 2009, established that the Veteran had been employed since November 2008 and that his annual earnings were $30,000.

8.  On June 29, 2009, the RO issued a rating decision to discontinue the Veteran's TDIU rating effective September 1, 2009.  The rating decision stated the bases for the action was the Veteran's failure to report for an examination and that he was substantially and gainfully employed.  

9.  The Veteran was afforded a VA examination in October 2009.

10.  The RO failed to provide proper notice and assistance in the discontinuance of the Veteran's TDIU rating and the action is void ab initio.  


CONCLUSION OF LAW

The termination of a TDIU was not proper, and a TDIU thus should be restored from September 1, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.340, 3.341, 3.343, 3.655, 4.16 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran served on active duty from June 2004 to September 2006.  He was injured while serving in Iraq in March 2006.  The injuries occurred when a mortar shell exploded.  The Veteran suffered severe injuries to his left lower extremity, multiple soft-tissue wounds, and an injury to the right thumb.  The Veteran underwent a period of treatment for his wounds and injuries.  This included a left transtibial amputation, a below the knee amputation (BKA).  

The Veteran was medically retired from service in September 2006.  The physical evaluation board (PEB) findings included the left transtibial amputation, heterotopic ossification, limited range of motion of the right thumb, and multiple well-healed soft tissue wounds.  

The Veteran submitted his claim for service-connected VA disability compensation benefits in September 2006.  The RO issued a rating decision in the case in October 2006.  The decision was based on the extensive service treatment records (STRs) of record for the Veteran.  The Veteran was granted service connection for his left transtibial amputation and awarded special monthly compensation (SMC) for the loss of his left foot.  The amputation disability was rated at the 40 percent level.  Rating action on four other issues was deferred.

The Veteran was afforded a VA examination to assess a claim for service connection for posttraumatic stress disorder (PTSD) in November 2006.  The Veteran reported he had worked a few weeks with a landscaping contractor but his leg pain was too great.  He wanted to find something more sedentary.  He said he had met with a VA vocational rehabilitation counselor.  He had plans for attending college and obtaining employment.  The examiner provided a diagnosis of PTSD.  He did not comment on the Veteran's employability.

The Veteran was also afforded a VA general medical examination in November 2006.  It was noted that the Veteran was a high school graduate with plans to start college in January 2007.  He also had plans to attend law school in the future.  The Veteran received multiple diagnoses to include his BKA, multiple scars, and dislocation of the right thumb.  The examiner did not comment on the Veteran's employability.  

The Veteran was granted service connection for PTSD, residuals of right thumb dislocation with scars, scar of the left medial thigh, scar of the right medial thigh and scars, described as multiple of the left residual stump, secondary to multiple fragment wounds, healed without demonstrable sequelae.  The above action was taken in a rating decision of November 2006.  The Veteran's PTSD was assigned a 50 percent rating, his right thumb disability was rated at 10 percent, and the three separate scar disabilities were each rated at the noncompensable level.  The Veteran's combined service-connected disability rating was now 70 percent, effective from September 29, 2006.

A VA outpatient record, dated in February 2007, was associated with the claims folder.  The record detailed the Veteran's complaints of problems with his prosthesis.  The Veteran complained of pain associated with bone overgrowth in two areas of his stump.  This kept him from sleeping and he had continued pain due to his job.  He reported that he worked the 3 p.m. to 12 a.m. shift at a fast food restaurant.  The physical examination showed that there was a small fissure on the anterior part of the leg stump that had been chronic for months.  It was noted that when the Veteran was up on his leg and working, the fissure would bleed.  A course of treatment was recommended but it was said the fissure would not likely heal unless the Veteran was not putting weight on the stump, meaning he had to use crutches.

A Report of Contact, dated February 7, 2007, noted that the Veteran had come into the RO to submit a claim for a TDIU rating.

Another VA record, an orthopedic surgery consult from February 2007, was associated with the claims folder.  The entry noted that the Veteran had heterotopic bone formation at the distal tibia and fibula at the left of the left BKA.  The plan was to have surgery to remove the growth.

The Veteran was afforded examinations in association with his TDIU claim in March 2007.  The PTSD examiner noted his prior report of only months earlier and provided an addendum.  The examiner noted that the Veteran had not received treatment for his PTSD.  He said that the Veteran would not be unemployable solely due to his PTSD.  He did state that someone with the Veteran's symptoms and diagnosis would have considerably more difficulty than the average person with being well-rested, giving rehabilitation and employment full attention and energy, working at close quarters with others, accepting close supervision, and controlling his emotions and temper.  

The examiner assigned a Global Assessment of Functioning (GAF) score of 54, as he had with the initial examination in November 2006.  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 51 - 60 is defined as "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Ibid.  A GAF score of 41 - 50 is defined as "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Ibid.  

The Veteran's residuals of his left BKA were examined in March 2007.  The examiner had also conducted the general medical examination of the Veteran in November 2006.  The examiner reviewed the results of the prior examination.  He also noted that the Veteran had been seen by orthopedics for the bone growth in February 2007.  He said the Veteran had quit working due to pain in his stump due to the hypertrophic bone spurs and the prosthesis.  It was noted the Veteran was to have surgery and would require fitting of a new prosthesis.  

The examiner listed the Veteran's diagnosis, essentially unchanged from November 2006.  He also stated that the Veteran was unable to sustain the type of employment he was recently performing due to the bone spur formation of the distal tibia and fibula that caused pain and irritation.  He said there was an anticipated surgical excision of the spur in April 2007 that would be followed by a period of convalescence and probable refitting of the prosthesis.

The Veteran submitted a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, in March 2007.  He listed his employment since 2004, which included the military from 2004 to 2006, a job with Wells Fargo from 2006 to 2007, and then employment with a fast food restaurant during 2007.  He reported he last worked full-time in February 2007.  

The Veteran was granted entitlement to TDIU benefits pursuant to a rating decision dated in March 2007.  The same rating decision continued the prior disability ratings for his service-connected disabilities.  The effective date for the TDIU rating was as of the date of claim, February 7, 2007.  The rating decision noted that the rating was not permanent.  The Veteran was said to be unemployable as a result of a bone spur and that surgery was scheduled in April 2007.  It was further noted that the Veteran may be employable as a result of the surgery, thus a future examination would be required.  

The Veteran was provided notice of the rating action, to include a copy of the rating decision, in March 2007.  The letter informed the Veteran he would be scheduled for an examination at a future date as it was believed the severity of his disabilities may change.

Associated with the claims folder is a partial application for VA vocational rehabilitation services that is signed by the Veteran and dated in June 2007.

VA treatment records for April 2007 show that the Veteran did have surgery for excision of exostoses associated with his left lower leg.  The operative report said that there were two pinpoint areas of bony prominence that had caused irritation.  The bony prominences were removed.  An entry from May 2007 reported that the surgical wounds were well healed and that the Veteran reported he was doing well.  He still had sensitivity on the fibular side.  Also, his prosthesis socket did not fit as well as it did previously and he had a leaky valve on his foot.

Associated with the claims folder is a report from the VA medical center (VAMC) in Des Moines to show that the Veteran failed to report for VA examinations scheduled in August 2007.

The RO issued a rating decision that denied increases for the Veteran's service-connected disabilities involving his PTSD and his left transtibial amputation in August 2007.  The rating decision also continued the Veteran's TDIU rating; however, it was noted that he had failed to report for a scheduled examination in August 2007.  The rating decision held that the evidence of record still demonstrated that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The rating decision further held that the Veteran's status was not considered permanent and he would be scheduled for an examination.

Notice of the rating action, including a copy of the rating decision, was provided to the Veteran in August 2007.

VA records for the period from August 2007 to February 2008 do not reflect any major change in the Veteran's overall disability status.  There was no reference to his having missed an examination.  He was seen on several occasions with complaints of a blister that rubbed on his left leg in the area of his stump.  There is a social work entry from October 2007 that reported the Veteran as saying he had new bone growth on his amputated limb and that he needed to be seen.  He was evaluated in November 2007.  The assessment at that time was to rule out a bony prominence with x-rays.  The records do not reflect further on the evaluation.

Evidence of record shows that the Veteran was scheduled for a VA examination on April 1, 2008, but failed to report.  

The RO issued a rating decision that was dated April 3, 2008.  The rating decision noted the Veteran's failure to report for his examination.  In regard to his PTSD, the rating decision stated that recent VA records showed the Veteran had not received any treatment for his PTSD since his last examination.  He had failed to report for the April 2008 examination and it was proposed to reduce his disability rating to a noncompensable, or zero percent, level.  The RO cited to 38 C.F.R. § 3.655(c)(2) as authority.  The reduction was proposed to be effective as of July 1, 2008.

The rating decision also proposed to terminate the Veteran's TDIU rating, effective as of July 1, 2008.  The rating decision cited to the several VA treatment records in the claims folder and said they were not sufficiently detailed for a complete evaluation of how his service-connected disabilities affected his ability to secure and maintain gainful employment.  

The rating decision also stated that the proposed reductions would be reconsidered if the Veteran indicated his willingness to report for an examination.

The Veteran was provided notice of the proposed reductions, as well as his right to request a hearing in the matter, on April 4, 2008.  He was also provided with a copy of the rating decision.

Associated with the claims folder is a Report of Contact with the Veteran dated April 9, 2008.  He advised that he had been out of town.  He said he had received a message about his examinations and requested that he be rescheduled.

The RO wrote to the Veteran on April 9, 2008.  The letter informed him that he would be scheduled for an examination and he would be contacted by the VA medical facility.  He was also informed that, without the examination findings, VA did not know how disabling his condition was at this time.  Finally, he was advised that missing the examination, without good cause, would require the RO to stop or reduce payments depending on what medical evidence on file showed about each disability.  

Also dated April 9, 2008, was another Report of Contact with the Veteran.  He advised that he wanted to submit a claim for entitlement to service connection for traumatic brain injury (TBI) and residuals from a shell explosion.

The RO wrote to the Veteran to provide notice of how to substantiate his claim on April 9, 2008.  The Veteran was scheduled for a VA TBI examination but failed to report for the examination in April 2008.

Associated with the claims folder is an incomplete VA Form 21-4140, Employment Questionnaire, addressed to the Veteran and dated April 29, 2008.  VA regulations, specifically 38 C.F.R. § 3.652 (2010), provide for individuals to certify any or all of the eligibility factors that established entitlement to their benefits when asked.  This form is used for those receiving TDIU benefits.  The copy of the form in the record is identified as the RO's copy and it implies that the Veteran was sent his copy to report on whether he had had any employment in the past 12 months.  The Veterans Benefits Administration (VBA) manual, M21-1R, contains provisions on the use of the form and procedures to follow when employment is reported or when the individual fails to return the form in the required timeframe.  See Part IV, Subpart ii, 2.F.28.a through k.  The applicable regulation, 38 C.F.R. § 3.652, provides for reduction or termination of benefits after appropriate notice has been provided.

The Veteran did report for a VA PTSD examination in April 2008.  The same psychologist conducted the examination as the prior PTSD examination and that had provided the March 2007 addendum.  The examiner noted that the Veteran had been given a TDIU rating and that his combined disability rating was 70 percent.  He noted the Veteran had had problems with his stump and prosthesis, to include one surgery.  He also noted that the Veteran had not received much treatment since his last examination.  The examiner further noted that the RO had proposed to reduce the Veteran's disability rating for his PTSD.

The examiner said that the Veteran and his wife were attending counseling.  They had been separated for a time in 2008.  The Veteran was experiencing sleep problems.  The examiner said the Veteran apparently had not had any regular paid employment recently.  The Veteran had been taking college classes but dropped them when he experienced marital problems.  The examiner felt that there were unresolved issues with the Veteran being able to keep his thoughts organized and concentrate on his studies.  He noted that the Veteran had met with his vocational rehabilitation counselor.  

The examiner detailed the Veteran's activities, which included involvement at home and in attending church as well as going out.  The Veteran had friends and tried to stay busy.  The examiner said the Veteran continued to show reduced reliability and productivity due to PTSD signs and symptoms.  He cited an example of the Veteran's stress tolerance being exceeded with his marital situation and then dropping out of classes.  The examiner said it remained to be seen if the Veteran could successfully complete college work with the difficulties he has.  A GAF of 54 was provided.

A Report of Contact from June 20, 2008, noted that the Veteran had reported he missed his April 2008 VA examination because he had been out of town on business.  He asked that the examination be rescheduled.

The RO wrote to the Veteran on June 20, 2008.  He was informed that he would receive notice of an examination.  He was told the examination was very important and, that without it, his claim may have to be denied.  

Associated with the claims folder is a report from the VAMC that the Veteran failed to report for a TBI examination in July 2008.

The RO issued a rating decision that continued the disability rating for the Veteran's PTSD in July 2008.  A decision on his TDIU rating was deferred.  He was given notice of the rating action that same month. 

A deferred rating decision, dated July 9, 2008, noted that the Veteran had failed to report for a general medical examination to assess his TDIU status in April 2008.  It was further noted that, after the Veteran said he would report for an examination, a TBI examination was scheduled.  The Veteran failed to report for that examination.  However, another general medical examination was not scheduled.  The deferred rating decision directed that a new general medical examination be scheduled for the Veteran.

The RO wrote to the Veteran on July 14, 2008.  The letter noted that, a prior letter of April 14, 2008, had proposed to reduce his benefits because he had not reported for a VA examination.  It was noted that the Veteran had now said he would report for an examination, thus, action to reduce his payment would be deferred.  The letter further advised he would be contacted for an examination.  Finally, the Veteran was told that a failure to report for the examination without good cause shall be cause for immediate discontinuance or reduction of payment.  He was also informed that VA regulations provided that, when a claimant failed to report for a rescheduled examination, payment shall be reduced or discontinued as of the date of the last payment.  Payment shall not be further adjusted until a VA examination has been conducted and the report reviewed.  In essence the RO cited to the regulation found at 38 C.F.R. § 3.655(c)(3).

The Veteran failed to report for a general medical examination scheduled in July 2008.

The RO issued a rating decision that discontinued the Veteran's entitlement to a TDIU rating on July 24, 2008.  The effective date for the termination was July 1, 2008, the date identified in the original proposed reduction rating decision of April 2008.  Notice of the rating action was provided to the Veteran in July 2008.

A Report of Contact, dated August 4, 2008, noted that the Veteran contacted the RO to say he had been out of town and wanted to be rescheduled his VA examination for his TDIU rating.  The form was annotated to include a TBI examination.  

The RO wrote to the Veteran in August 2008.  The letter indicated it was in response to the Veteran's "claim" of August 4, 2008.  The letter noted a VA examination had been requested from the VA medical facility nearest to the Veteran.  The facility would contact the Veteran regarding the examination.  He was informed that the results of the examination were important to his claim and that, without the examination, his claim might be denied or he might be paid less than he otherwise would.  He was advised to contact the medical facility if he could not report for the examination as scheduled.

The previous VA PTSD examiner provided an addendum to his report of April 2008 in September 2008.  He said the Veteran showed reduced reliability and productivity due to his PTSD signs and symptoms.  He referred to how the Veteran's stress tolerance and ability to perform under pressure was exceeded when he attempted to go to college while going through a marital crisis.  The examiner said the Veteran's functional limitations were such that he would have significantly greater difficulty than the average person in managing life stressors and applying his full energies to getting and keeping employment.

The Veteran reported for a combined general medical and TBI examination in August 2008.  The examiner noted the Veteran's history of being injured in service.  She also referred to treatment provided to him to remove bony prominences in April 2007 and evaluation for the return of the prominences in November 2007.  The examiner reported on the Veteran's past employment, although the dates do not appear accurate when considered with other information of record.  She said the Veteran last worked in January 2007 and had worked from September 2007 [sic] to January 2007.  He was unable to work secondary to pain with surgery in April 2007.  He had done part-time side jobs.  His pain limited his return to work.  The Veteran had a high school education.  

The diagnoses included status post left BKA amputation.  The examiner said there was heterotopic bone formation of the distal tibia and fibula at the level of the left BKA.  It was anticipated the Veteran would have bone removal surgery.  The Veteran continued to have pain over the stump after having some temporary improvement following his surgery in April 2007.  He was to have surgery again in the fall of 2008.  The examiner said it was at least as likely as not that the heterotopic bone formation would now preclude the Veteran from gainful employment of the type performed in the past.  She also said the scar over the left BKA was nontender.  She stated that it was at least as likely as not that the Veteran could work in a sedentary type of job.

The RO issued a rating decision in September 2008 that continued the Veteran's TDIU rating, effective from the original effective date of February 7, 2007.  The rating decision stated that the evidence showed the Veteran was not able to obtain and maintain substantially gainful employment.  The rating decision also noted that the Veteran was to undergo surgery for the heterotopic bone formation in the fall of 2008.  As the Veteran may be able to return to gainful employment after the surgery, a future examination would be required.  It was also determined that future examinations to assess his PTSD and left transtibial amputation disabilities would be required.  The Veteran was provided notice of the rating action and a copy of the rating decision in September 2008.

The RO wrote to the Veteran on March 31, 2009.  The letter informed him that he would be scheduled for an examination and he would be contacted by the VA medical facility.  He was also informed that, without the examination findings, VA did not know how disabling his condition was at the time.  Finally, he was advised that missing the examination, without good cause, would require the RO to stop or reduce payments depending on what medical evidence on file showed about each disability.  

Evidence of record shows that the Veteran failed to report for scheduled VA examinations in April 2009.

The RO issued a rating decision that continued the previously assigned disability ratings for the Veteran's PTSD and left transtibial amputation on April 20, 2009.  The rating decision also proposed to discontinue the Veteran's TDIU rating and reinstate his overall disability rating of 70 percent.  The basis for the proposed reduction was as follows:

We received notification that you failed to report for a VA examination scheduled at the Des Moines VA Medical Center on April 13, 2009.  Evidence expected from this examination, which might have been material to the outcome of your claim, could not be considered.  Therefore, this proposes to [re]instate your disability evaluation as 70 percent disabling, which is your overall or combined disability evaluation without consideration to individual unemployability.  In conjunction, we must also propose to terminate entitlement to Dependents' Educational Assistance [DEA] under [38] U.S.C. Chapter 35 because entitlement to this benefit was established based upon your unemployability status.  Reconsideration of the proposed action will be afforded if we receive evidence of continued unemployability due to your service-connected disabilities, or if you are now willing to report for a VA examination.  

VA rating decision dated April 20, 2009.  

The Board notes that the rating decision incorrectly included the proposed termination of DEA benefits.  Such benefits are granted to individuals that have a total and permanent disability.  The Veteran's TDIU has never been considered as permanent, as evidenced by the multiple examinations and notations in the several rating decisions.  Moreover, entitlement to DEA benefits was never established by any prior rating decision.  Thus, the proposal to terminate such benefits was a nullity. 

A Report of Contact, dated April 24, 2009, noted that the Veteran contacted the RO.  He said he had gotten confused on the date of his VA examination and wanted to be rescheduled.

A second Report of Contact, also dated April 24, 2009, related to adding a dependent to the Veteran's award.  It was also noted that the Veteran would be receiving a letter that explained the proposed reduction of his benefits.  

The letter providing notice of the proposed reduction, and a copy of the rating decision, was sent to the Veteran on April 27, 2009.  The letter did not provide any additional information as to the facts involved or the reasons for the proposed termination other than that the Veteran failed to report for examination.  The letter referred to the attached rating decision as providing all of the necessary information regarding the proposed termination.  The letter also informed the Veteran that he had 30 days to submit a request for a hearing in the matter.  Finally, the letter stated that the proposed termination of his TDIU rating, and the resulting reduced payments, would begin on the first day of the third month following notice of the final decision.

The RO wrote to the Veteran on April 29, 2009.  As with previous correspondence, the letter informed him that he would be scheduled for an examination and he would be contacted by the VA medical facility.  He was also informed that, without the examination findings, VA did not know how disabling his condition was at the time.  The letter noted that the law required a veteran to report for an examination when required to do so.  Finally, he was advised that missing the examination, without good cause, would require the RO to stop or reduce payments depending on what medical evidence on file showed about each disability.  

Associated with the claims folder is a subsequent notice that the Veteran failed to report for VA examinations.  The date of the scheduled examinations is not clear, and the notice of the failure to report was received by the RO in May 2009.  Notably, none of the subsequent documents including the June 2009 rating decision and January 2010 SOC indicate that the Veteran failed to report for May 2009 VA examinations; these later documents only refer to the April 2009 failure to report as pertinent to the June 2009 discontinuance rating decision.

A VA physical therapy consult, dated in April 2009, was received at the RO in May 2009.  The consult noted that the Veteran was said to be a very active person.  He worked at a job that required wearing boots and that it was difficult for him to maneuver his artificial foot with his heavy boot.  A request for a new prosthesis was to be made.  There was no further reference to the Veteran's job.

A Report of Contact, dated June 9, 2009, noted that an RO representative had called the Veteran in regard to his missed appointments for VA examinations.  The Veteran said he had been at home in April and May 2009.  He said no one had called about the appointments and he had not received correspondence about them.  He said he was willing to report for an examination and asked that he be rescheduled.

Associated with the claims folder is a Report of Contact dated June 10, 2009.  The RO employee noted that they had spoken with the Veteran about his employment status.  The Veteran said he had been hired full-time by a group in November 2008.  He said that he made about $30,000 a year.  The RO employee said that the Veteran understood that this "can and will" affect his unemployability status.

The RO issued a rating decision to discontinue the Veteran's TDIU rating on June 29, 2009.  The effective date of the termination was September 1, 2009.  The reasons for the decision were as follows:

You currently have service connected disabilities with a combined evaluation of 70 percent.  You are being paid VA compensation at the 100 percent rate because your service connected disabilities are considered so severe as to limit your ability to secure and maintain gainful employment.

A rating decision dated April 20, 2009, proposed to discontinue entitlement to individual unemployability.  It was proposed to discontinue entitlement to individual unemployability because we received notification that you failed to report for a VA examination scheduled at the De Moines VA medical center on April 13, 2009.  Further, your VA medical center outpatient treatment records show that you are currently working.  In addition a report of Contact, VA Form 119, dated June 10, 2009 is of record.  During this contact you reported that you are currently working and making about $30,000 a year.  This is considered gainful employment.  Therefore, entitlement to individual unemployability is discontinued and your overall or combined disability evaluation of 70 percent is reinstated effective September 1, 2009.

VA rating decision dated June 29, 2009.  

Thus, the June 29, 2002, rating decision determined two bases for authority to terminate the Veteran's TDIU rating.  First, he failed to report for a VA examination.  Second, he was found to be engaged in substantially gainful employment.  

The Veteran was provided with notice of the above rating action on June 29, 2009.  The effective date for the termination of the TDIU rating and reduction of compensation was September 1, 2009.  The Veteran was also given a copy of the rating decision.  The letter provided no further information as to the basis for the discontinuance and reduction and referred the Veteran to the rating decision.

Associated with the claims folder is a VA Form 21-4192, Request for Employment Information in Connection With a Claim for Disability Benefits, dated in August 2009.  It appears the form was faxed to the RO on August 28, 2009.  The form reports that the Veteran was employed from November 2008 to June 2009.  He had earnings of $16,000 during that time.  He worked 9 hour days and approximately 45 hours per week.  No concessions were reportedly made to accommodate the Veteran.  The reason for termination of employment was listed as "company I work for is being dissolved."  The form was signed by an individual other than the Veteran in block 21A as either the employer or supervisor.  

Based on information in the claims folder, the fax was considered a claim for a TDIU rating as of August 28, 2009.  

The Veteran was afforded a VA PTSD examination in October 2009.  He was evaluated by the same psychologist as prior examinations.  The examiner reviewed the status of the Veteran's disability ratings.  He noted that the Veteran's TDIU rating had been terminated for failing to report for a VA examination.  The Veteran now lived in the country in a rented house with his wife.  He continued to have problems with his prosthesis.  The Veteran reported that he had worked for an organization that promoted events honoring returning war veterans.  He said that he had quit in June 2009.  The Veteran reported having a new job "lined up" for January 2010.  He said he and his wife had been having marital difficulties but things seemed to be working out with them living in the country.  The Veteran was away from other influences.  The examiner noted that the Veteran had previously dropped out of school in 2008 due to an overload of stress.  The Veteran also hoped to return to school in 2010.  His job was to be a regular farmhand on a neighbor's farm.  The examiner said the Veteran appeared to be optimistic and not at all indicating that he was unable to work.

The Veteran was noted to socialize in the small community where they now lived.  He did engage in outdoor activities with a close friend and sometimes family members.  He would go out with his wife on social occasions.  The examiner said the Veteran continued to meet the criteria for a diagnosis of PTSD arising from his trauma in service.  He said the Veteran seemed to feel a bit more optimistic, as his marital problems seemed to be in abeyance and the prospect of a job.  The examiner said the Veteran continued to show about the same level of impairment as his last examination.  The examiner said the Veteran showed signs of reduced reliability in productivity due to his PTSD.  He noted that the Veteran would have considerably more difficulty than the average person in tolerating a workplace that was rife with reminders.  Any situation that subjected him to unduly [sic] supervision, as from a disliked authority figure would also seem to represent a problem  The examiner said the Veteran was comfortable with living in the country, being around relatively few people and that any sort of crowding or confining condition would likely seriously interfere with his workplace efficiency.  The examiner assigned a lower GAF score of 50; this represented the lowest GAF score for the Veteran since he was evaluated for his PTSD.

The Veteran was also afforded a VA general medical examination.  The examiner reviewed the Veteran's medical history.  He noted the prior surgery in April 2007 and that the Veteran felt he had developed a new exostosis.  The Veteran wanted to avoid surgery.  His prosthesis was being fitted with pressure pads to eliminate contact areas on the stump.  The Veteran was said to be able to walk one mile in the morning with some pain but only 75 yards at night if had been on his feet during the day.  The Veteran said he wanted to return to school or work but the painful stump limited his time on his feet.  The examiner said the Veteran denied any other problems that would result in unemployability.

In regard to past employment, the examiner said the Veteran had been unemployed for the past two years.  It was noted that he had worked three months earlier but the company went out of business.  This was said to be a work at home job.  The Veteran hoped to start school and a farm job in January 2010.  The examiner said that an x-ray showed no evidence of an exostosis but it was suspected that a fibular head bursa was enlarged and this resulted in pressure in the area.  He said the Veteran had difficulty with being on his feet for a prolonged period of time, especially at the end of the day.  Finally, the examiner said the Veteran would be employable but restricted as to time on his feet.

The RO issued a rating decision dated in October 2009.  The rating decision holding was that entitlement to a TDIU rating remained denied.  The decision went on to say that the evidence of record continued to fail to show that the Veteran was unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.  

The Veteran submitted his notice of disagreement (NOD) in October 2009.  He disagreed with the denial of a TDIU rating but his disagreement also encompassed the termination of his TDIU rating.  In particular, he argued that the RO had failed to consider 38 C.F.R. § 3.343(c)(2) in terminating his TDIU rating.

Records from the Social Security Administration (SSA) were received in December 2009.  The records show that the Veteran was awarded SSA disability benefits based on his left transtibial amputation in May 2007.  The medical evidence relied on consists of STRs and VA records that are already of record.  None of the administrative or medical records are dated after 2007.  

The RO issued a statement of the case (SOC) to the Veteran in January 2010.  The SOC addressed the Veteran's argument regarding the application of 38 C.F.R. § 3.343(c)(2).  The RO said the termination of the Veteran's TDIU rating was not based solely on the fact that he had been working for approximately 8 months.  The SOC said the results of the October 2009 VA examination were also considered in the termination of the TDIU rating.  The determination was that the evidence of record did not reflect that the Veteran was unable to obtain and maintain substantially gainful employment.

VA treatment records for the period from February 2010 to April 2010 were associated with the claims folder.  A social work entry from February 2010 noted that the Veteran felt things were going well for him at the time and he did not have any needs at that time.  He was seen in the amputee clinic in April 2010.  The entry said the Veteran wanted a different prosthesis so he could run and meet a functional requirement as he planned to join a police academy in the next one to two months.  The entry said the Veteran had problems with his current prosthesis as the foot was stiff and he could not run.  A physical therapy consult from April 2010 noted that the Veteran had a goal of being able to return to running for exercise and police academy training.  He said his current prosthesis was the best he had had.  The entry noted that the Veteran had excellent rehabilitation potential.  

The Veteran and his spouse testified at a video conference hearing in September 2010.  The Veteran testified about his post-service employment.  His most recent job was approximately a month earlier when he had worked at a factory for one week.  He said he developed problems with his leg after a couple of days.  Prior to the factory job, there was only his employment from November 2008 to June 2009.  He said he traveled in that job.  The Veteran further testified that he had had two surgeries to remove excess bone growth on his amputation stump.  He said he had another growth.  The Veteran also testified regarding problems with his prosthesis and how much time he can be on and off his leg.  He said if he left his prosthesis off for too long of a time, his leg would swell and he could not wear the prosthesis.  

In regard to his PTSD the Veteran testified that he got only several hours of sleep every night.  He said this made him tired during the day and unable to concentrate.  His spouse thought that the Veteran's lack of sleep also made him more irritable.  She also noted that his lack of sleep caused him to not be able to concentrate.  The Veteran testified as to how his family had relocated to get away from prior bad influences.  He had one good friend.  He was an hour away from family and able to maintain contact.  The Veteran did not take any medications for his PTSD.  He did not like the feeling of not being in control that came with medications.  He also did not have regular treatment for his PTSD.  

The Veteran testified that he had a new foot on his prosthesis but the socket was still the same.  The new foot did improve his mobility but he still had problems with the socket and pressure on his stump.  The Veteran provided further information regarding his employment in 2008-2009.  He said he was a spokesman and would travel to set up events where injured soldiers would meet celebrities and participate in the events.  He said it was a very easy job.  The Veteran was asked if his service-connected disabilities affected his ability to do the job.  He said there were minor problems, such as problems with his left leg when flying.  Also, his lack of sleep was a problem.  He said he also experienced problems at times with crowds.  He said the job ended because the company was falling apart.  He said he had not sought other employment since his factory job.  He wanted to get his leg problems solved.  

The possibility of advancing the Veteran's case on the docket due to financial hardship was discussed.  The Veteran said they were going to file for bankruptcy.  It was agreed that the record would be kept open for 30 days to allow for submission of supporting evidence regarding financial hardship.  No additional information or evidence was received at the Board.  


II.  Analysis

Pertinent regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  A total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities with at least one disability rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. § 4.16(a).

Total disability may or may not be permanent.  Permanence of total disability exists when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  38 C.F.R. § 3.340 (2010).

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment may be held to exist, on a facts found basis, such as a sheltered workshop.  Factors to be considered include the veteran's education and employment history.  Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  That amount for 2008 was $10,991 and for 2009 it was $10,956.  See http://www.census.gov/hhes/www/poverty/data/incpovhlth/2009/tables.html
Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The evidence establishes that the RO determined the Veteran's service-connected disabilities met the applicable criteria for consideration of a TDIU rating by virtue of his respective service-connected disability ratings.  The RO also determined that the Veteran's service-connected disabilities precluded him from obtaining and maintaining substantially gainful employment.  Finally, the RO was of the opinion that the Veteran's total disability status was not permanent in nature and likely to improve.  Therefore, periodic examinations were scheduled to assess his overall disability status.

The Board notes that there are several means to reduce and/or terminate/discontinue a disability rating for a service-connected disability, to include a TDIU rating.  The basic means is to determine that the disability no longer represents the same level of disability as before and to propose to reduce the rating based on medical evidence, or in some cases, nonmedical evidence of record.  In order to achieve such a reduction, the several provisions of 38 C.F.R. § 3.105 apply to ensure procedural due process is afforded the claimant.  

Where a reduction in evaluation of a service-connected disability or employability status is considered warranted, and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of 38 C.F.R. § 3.105, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

The regulation also provides that the claimant may request a hearing within 30 days of receiving notice of the proposed reduction/termination/discontinuance.  In any event, whether a hearing is provided and/or new evidence is received, if the reduction is still determined to be warranted, it shall be effective from the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i)(2)(i).  

Another means of reducing or terminating a TDIU rating is to apply 38 C.F.R. § 3.652 for failure to provide certification of continued eligibility to the benefit.  This was discussed above in regard to the annual submission of a VA Form 21-4140 for certifying employment status.  The regulation provides that the effective date of a reduction or termination is governed by 38 C.F.R. §§ 3.500-3.504 (2010).  In that regard, 38 C.F.R. § 3.501(g)(2) notes an effective date for the reduction of an evaluation as the last day of the month following 60 days after notice to the payee.  

A third way of reducing or terminating an award of TDIU is to apply 38 C.F.R. § 3.343(c) (2010).  The regulation states that the provisions of 38 C.F.R. § 3.105(e) are for application in such a case.  The regulation further states that caution must be exercised in such a determination that actual employability is established by clear and convincing evidence.  38 C.F.R. § 3.343(c)(1).  Clear and convincing evidence is defined as an intermediate standard of proof between preponderance of the evidence and beyond a reasonable doubt.  It is used when the individual interests at stake are more substantial than those in a typical civil dispute.  Olson v. Brown, 5 Vet. App. 430, 434 (1993).  In addition, the regulation provides that if, after January 1, 1985, the veteran begins to engage in a substantial gainful occupation, his rating may not be reduced solely on the basis of having secured and followed such substantially gainful occupation unless he maintains the occupation for a period of 12 consecutive months.  38 C.F.R. § 3.343(c)(2).  (emphasis added).

A fourth process for reducing and/or terminating a veteran's disability rating is if he fails to report for a scheduled examination without good cause.  38 C.F.R. § 3.655(a) (2010).  Where a running award is involved, such as a TDIU award, if a claimant fails to report for an examination, VA shall issue a pretermination notice advising the payee that payment for the disability or disabilities for which the reexamination was scheduled will be discontinued, with some exceptions not applicable in this case.  (emphasis added).  Such notice shall include the prospective date of discontinuance or reduction, the reason therefor and a statement of the claimant's procedural and appellate rights.  The claimant is to be given 60 days to indicate their willingness to report for a reexamination or to present evidence that payment should not be discontinued or reduced.  38 C.F.R. § 3.655(c)(1) (2010) (emphasis added).

If there is no response within the 60-day period, or evidence submitted does not establish continued entitlement, payment for the disability/disabilities shall be discontinued or reduced as of the date indicated in the pretermination notice or the date of last payment, whichever is later.  38 C.F.R. § 3.655(c)(2) (emphasis added).  

Finally, if notice is received that the claimant is willing to report for a reexamination before payment has been discontinued or reduced, action to adjust the payment shall be deferred.  The reexamination will be rescheduled and the claimant notified that failure to report for the rescheduled examination shall be cause of immediate discontinuance or reduction of payment.  If a claimant fails to report for such rescheduled examination, payment shall be reduced or discontinued as of the date of the last payment and shall not be further adjusted until a VA examination has been conducted and the report reviewed.  38 C.F.R. § 3.655(c)(3) (2010) (emphasis added).

As with 38 C.F.R. § 3.105, section 3.655 also provides for the claimant to request a hearing within 30 days of a pretermination notice issued under paragraph (c)(1).  38 C.F.R. § 3.655(c)(4) (2010).  Further, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has interpreted the use of "shall" in 38 C.F.R. § 3.655 as requiring the action named.  See Kyhn v. Shinseki, 24 Vet. App. 228 (2011).  In Kyhn, the claimant failed to report for an examination without good cause in a claim to reopen a previously denied claim for service connection.  The Court, citing to 38 C.F.R. § 3.655(b), said the regulation required the denial of the claim as section 3.655(b) provided that, in such circumstances, the claim shall be denied.  Id. at 240.  Such an interpretation of the word "shall", as used in section 3.655, is illustrative for this case.  

The Board notes that the Veteran has alleged that he did not receive notice of his scheduled examinations, according to a contact from June 2009.  However, he has not provided any additional evidence to demonstrate that notice was not properly provided.  A review of the VA Medical Center records reflects that the correct address for the Veteran is on file.  The same address is used for contact with the Veteran for all payments of benefits.  Further, there is no indication of any return of relevant correspondence for an incorrect address where the address on file with the Medical Center was also used by the RO to correspond with the Veteran.  

"There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties'.  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (Ashley II).  However, "[t]he presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary".  Ashley II, 2 Vet. App. at 309 (citing Rosler v. Derwinski, 1 Vet. App. 241, 242 (1991)); see also YT v. Brown, 9 Vet. App. 195, 199 (1996); Mindenhall, 7 Vet. App. at 274.  A claimant's mere statement of nonreceipt of notice is insufficient for that purpose.  See Butler v. Principi, 244 F.3d 1377, 1340 (Fed. Cir. 2001).

Thus, the Board finds that the evidence of record does not rebut the presumption of regularity as to the notices of examination, for April and May 2009, being sent to the Veteran at the correct address.  See Kyhn, 23 Vet. App. at 239.  

The April 20, 2009 rating decision noted that the Veteran had failed to appear for a VA examination.  This was the basis listed for why his TDIU award would be discontinued.  The Veteran was advised to submit evidence to show his continued unemployability as well as to indicate whether he was willing to report for an examination.  This was a clear reliance on 38 C.F.R. § 3.655(c)(1) for the authority to propose the discontinuance.

The only evidence cited in the April 20, 2009, rating decision was the results of the VA examinations from August and September 2008 and a VA outpatient record from August 2008.  The Board notes that those VA examination reports were used by the RO to continue the Veteran's TDIU rating in September 2008.  Indeed, no medical evidence was added to the record following the examinations in 2008.  Thus there was no medical evidence demonstrating an improvement in the Veteran's disability status at that time of the proposed reduction in April 2009.

In light of the lack of any additional medical evidence being added to the record at the time of the April 20, 2009, rating decision, the only possible basis for consideration for discontinuance of the TDIU rating, at that time, would be the failure to report for an examination.

The notice letter of April 27, 2009, informed the Veteran he had failed to report for his scheduled examination.  He was referred to the attached rating decision for further explanation.  As detailed above, the rating decision cited only to the Veteran's failure to report for a VA examination.  He was also informed of the proposed discontinuance of his TDIU rating.  The notice letter said that, absent additional evidence from him within 60 days, the discontinuance would take effect the first day of the third month following notice of a final decision.  This part of the letter was provided in accordance with 38 C.F.R. § 3.655(c)(2).

As noted above, in an April 29, 2009, letter the Veteran was informed that he would be scheduled for another VA examination and that if a Veteran misses the examination without a good reason, VA must stop or reduce payments depending on what medical evidence on file shows about each disability.  This letter was markedly different from the letter issued to the Veteran on July 14, 2008 when a similar discontinuance was pending.  In July 2008, the notice letter informed the Veteran he would be rescheduled for an examination and that failure to report without good cause would result in the immediate discontinuance or reduction of payment.  The discontinuance or reduction would be as of the date of the last payment.  This notice in July 2008 was a restatement of the applicable regulation, 38 C.F.R. § 3.655(c)(3).  This notice was not included in the April 2009 notification to the Veteran.

As demonstrated in the Background section of this decision, it is clear that the Veteran failed to appear for an April 2009 examination, and not entirely clear that a subsequent examination was scheduled for which the Veteran failed to report.  There is, however, an indication in the claims file that a request for VA examinations was made by the RO to the VA Medical Center on April 29, 2009, after his earlier April 2009 failure to report, and that a temporary transfer of the Veteran's claims file was made from the RO to the Des Moines VA Medical Center on April 30, 2009.  A document received from the VA Medical Center at the RO on May 19, 2009 indicates that the Veteran failed to report for examinations and includes a notation that the Veteran was a no show for evaluation; that all appointments were canceled; and that the case had been multiple "no shows".  Thus, it appears that the Veteran failed to report for examinations, apparently scheduled in May 2009, and prior to contact with the Veteran and his expression of willingness to report for a VA examination in June 2009.  A VA outpatient record from April 2009 indicated he was employed but contained little information in that regard.  Thus, the two telephonic contacts with the Veteran were generated in June 2009.  The first contact discussed his failures to report for VA examinations.  He said he had been home in April and May and had not been called or received written notice of his examinations.  He stated his willingness to report for an examination.  The second contact developed information regarding his employment, to include that his job paid $30,000 per year, clearly over the poverty threshold for either 2008 or 2009.

The RO issued the rating decision to discontinue the TDIU rating on June 29, 2009.  The rating decision noted that the Veteran had failed to report for his examination in April 2009, the original basis for the proposed discontinuance.  No mention was made of the Veteran's failure to report for any reexamination in May 2009.  The rating decision also noted the outpatient record that identified the Veteran as employed and the Report of Contact regarding his employment.  Thus, he was said to be engaged in substantially gainful employment, essentially suggesting that there was some improvement in the Veteran's disability status.  

The RO did not make any further effort to develop evidence regarding the Veteran's employment.  No discussion was made of the fact that the Veteran had been employed less than a year or what were the circumstances of his employment.  A determination was made that his telephonically reported employment represented substantially gainful employment and the rating decision was issued to effectuate the discontinuance of the Veteran's TDIU rating.  The discontinuance was based, at least in part, on a different reason, the Veteran's employment, than what was provided in the notice of proposed discontinuance, the failure to report for VA examination.  Further, the Veteran had not received any pretermination notice, as required by 38 C.F.R. § 3.105(e), that evidence of his employment would be considered in reducing his compensation.

The Veteran noted that the RO had failed to apply 38 C.F.R. § 3.343(c)(2) in determining that his employment represented substantially gainful employment.  However, the RO rejected that assertion in the SOC of January 2010.  The RO stated that the decision to discontinue the TDIU rating was not based solely on the Veteran's employment, as referenced in the regulation.  The SOC went on to say that the results of the examination of October 2009 were also considered in the decision to discontinue the Veteran's TDIU rating.

This examination was provided after the Veteran's TDIU rating had been discontinued.  Moreover, reliance on the results of the examination as showing the Veteran's disability status as improved and that he was employable, constituted a different basis for why his TDIU rating could be discontinued.  This reliance would have been acceptable had the discontinuance been based on a failure to report for any May 2009 reexamination under 38 C.F.R. § 3.655(c)(3) which, however, clearly was not the stated basis for the termination.  Essentially, this represented another and different basis for which the Veteran did not receive a pretermination notice.  In this regard, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.  Here, the reduction was made prior to the October 2009 VA examination.

Further, the Board notes that in the June 29, 2009 rating decision, and January 2010 SOC the failure to report for the April 2009 examination and not any subsequent reexamination was, in part, the reason for the discontinuance, and the Board also notes that the Veteran expressed his willingness to report for examination on June 9, 2009, prior to the issuance of the rating decision effectuating the discontinuance of the Veteran's TDIU rating.  However, there is no clear explanation as to why the discontinuance rating decision was not deferred until examination of the Veteran pursuant to 38 C.F.R. § 3.655(c)(3) if no reexamination for which the Veteran failed to report had been scheduled in May 2009. 

As demonstrated, there are several legal regimes as to when a veteran's disability rating can be reduced or discontinued.  Each regime has a legal process to be followed and failure to adhere to the established process can result in a wrongful reduction or discontinuance.  The bases and material facts for why a discontinuance of the Veteran's TDIU rating is justified cannot be intertwined without adherence to proper notice.  He must be given notice of the applicable provisions of law and regulation relied on and those provisions must be followed by VA.  

In this case, the elements of notice that are required by 38 C.F.R. § 3.655(c)(3) were not properly applied.  The April 27, 2009, proposed discontinuance letter did not provide any information other than that the Veteran had failed to report for a VA examination.  The associated April 20, 2009, rating decision noted only that the Veteran failed to report for an examination, implying this would be the basis for any future discontinuance of a TDIU rating.  The April 29, 2009, letter essentially indicated that if the Veteran missed the upcoming examination and had a "good reason" for doing so, VA was not necessarily required to stop or reduce payments.  The Veteran was not provided notice that a failure to report for scheduled reexamination would result in the immediate discontinuance or reduction of his payments as required by 38 C.F.R. § 3.655(c)(3).  Such notice had been previously provided to him in July 2008 under similar circumstances.  The RO relied on that notice to discontinue payments when the Veteran failed to report for a rescheduled examination by way of the rating decision issued in July 2008.

The June 29, 2009, rating decision that effectuated the discontinuance of the TDIU rating pointed to the failure to report for the examination in April 2009 and the fact the Veteran was working.  The rating decision did not rely on a failure to report for a rescheduled examination.  Further, if there was no rescheduled examination after April 2009 and prior to the June 2009 discontinuance rating decision, the RO provided no explanation for not deferring the rating decision once the Veteran had indicated his willingness to report for reexamination in June 2009.  Moreover, the latter reason was a different basis altogether from the pretermination notice.  The Veteran had not been provided with any notice of this basis as a possible means of discontinuance of his rating or given the chance to provide any evidence.  

The Court has held that, where a veteran's disability rating is reduced without observing applicable laws and regulation, the action is void ab initio.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); see also Brown v. Brown, 5 Vet. App. 413 (1993).  That is the status of this case.  The failure to follow the requirements of 






							(CONTINUED ON NEXT PAGE)

appropriate notice require that his TDIU rating be restored from September 1, 2009.  In reaching this conclusion, the Board expresses no opinion as to the Veteran's unemployability.  


ORDER

A TDIU rating is restored from September 1, 2009, and the appeal is granted



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


